Citation Nr: 1425991	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  11-01 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an initial rating higher than 10 percent for posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Attorney




INTRODUCTION

The Veteran served on active duty from June 1982 to June 1992. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The claim requires further development before being decided on appeal, so the Board is remanding it to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran contends that his PTSD is more severe than reflected in the report of the November 2009 VA compensation examination he had for it, which indicated that it is just relatively mild.  He describes symptoms such as memory deficits to the extent that he forgets names as well as anxiety attacks.  His VA treatment records dated in the 2000's reflect a Global Assessment of Functioning (GAF) score in the low 40's; however, when he was examined for compensation purposes in November 2009, his GAF score was 65, so considerably higher.  He therefore needs to undergo another VA compensation examination reassessing the severity of this service-connected disability, but especially determining its true effect on his social and occupational functioning.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

In addition, all current treatment records should be obtained and considered.  


Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain and associate with the file copies of all outstanding clinical records of the Veteran's treatment at the Altoona VA Medical Center (VAMC) and elsewhere.  

2.  Upon receipt of all additional records, schedule the Veteran for another VA psychiatric examination reassessing the severity of his PTSD.  The claims file must be made available to and reviewed by the examiner.  Following examination of the Veteran, the examiner should identify what symptoms the Veteran currently has or has had in the recent past that are attributable to his service-connected PTSD.  The examiner must perform all evaluation needed to assist in making this important determination, including assessing the extent of the Veteran's memory loss and the effect, if any, of his PTSD on his social and occupational functioning.  To this end, the examiner should assign a GAF score for the Veteran's PTSD consistent with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM) and explain the significance of the score, including discussing why there has been such a variance in past GAF scores.

All findings, conclusions, and opinions must be supported by explanatory rationale.


3.  Then readjudicate this claim in light of this and all other additional evidence.  If a higher rating is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



